Appeal from a judgment of the County Court of Columbia County (Czajka, J.), rendered November 5, 2008, convicting defendant upon his plea of guilty of the crime of attempted promoting prison contraband in the first degree.
Defendant pleaded guilty to attempted promoting prison contraband in the first degree and signed a written waiver of his right to appeal. County Court thereafter sentenced him in accordance with the plea agreement to IV2 to 3 years in prison. Defendant now appeals.
Appellate counsel seeks to be relieved of his assignment to represent defendant on the ground that there are no nonfrivolous issues to be argued on appeal. Having reviewed the record as well as counsel’s brief, we agree. As such, the judgment is affirmed and counsel’s application for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Peters, J.P., Spain, Stein, McCarthy and Garry, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.